RESCRIPT
FROST, J.
This is an action oí trespass vi et armis with plea of self defence. After verdict for plaintiff in the sum of $1500 defendant filed a motion for a new trial on the customary grounds, which motion is now before the Court.
From the testimony it appeared that plaintiff and defendant had been ■friends for many years. On the evening of October 31, 1924, Griffin, driving his automobile, drew up to the curbstone in Valley Falls and Quimby stepped up and began to talk and referred to something ,which he said Griffin had done to him a few nights before, as a “dirty trick’’. Some words followed and then, according to Quimby’s evidence, Grihin struck him in the left jaw and a moment *176later got out of the automobile and struck a second blow on Quimby’s right jaw. The latter blow was admitted by the defendant. It did not appear that any blows were struck by the plaintiff. Later it was found that Quimby’s lower left jaw was fractured. It was referred to in evidence as a single fracture with overriding segments and was a very painful condition. Treatment was given for several weeks and four teeth were extracted. On December 6, 1924, the plaintiff was operated upon at the Memorial Hospital and some necrosed bone was. removed from the jaw. At present there is a very noticeable scar.
For Plaintiff: Hoan &Hogan.
For Defendant: Jos. Y. Brodéroh.
Quiroby was a painter and earned, according to the testimony, about thirty dollars a week. He was away from work about four months as a result of the assault and had a dentist’s bill of $150. In the matter of damages, the Court instrucsted the jury that it was possible to assess not only compensatory but also punitive damages.
It was a proper case for determination by a jury and they were fully warranted in finding for the plaintiff. Considering the plaintiff’s monetary loss, his pain and suffering which must have been considerable, and the fact that it was possible for the jury to give punitive damages, I think the amount of damages fixed by the jury should not be disturbed.
Motion for new trial is denied.